Citation Nr: 1333925	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-29 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to April 1972 with additional periods of service in the United States Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A review of the Veteran's virtual VA claims file and Veterans Benefits Management System file reveals that they contain only evidence that is already contained in the paper claims file.

The issues of entitlement to service connection for tinnitus and residuals of a right eye injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO previously considered and denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in a November 1972 decision due to his failure to report for examination.  The Veteran did not appeal that decision, and no pertinent evidence was received within the one year following its issuance.

2.  The evidence associated with the record since the November 1972 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The November 1972 decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  The evidence received subsequent to the November 1972 decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Bilateral hearing loss was not incurred in service, nor may bilateral sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements that were found insufficient in the previous denial.  While this notice was not provided to the Veteran, the Board is reopening this claim in the decision below.  Therefore, any error caused by the absence of this notice is considered harmless.

In this case, regarding the duty to notify with regard to the service connection claim, the Veteran was sent a letter in November 2007, prior to the initial adjudication of the claim, that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  This letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's active and reserve service treatment records have been associated with the claims file.  In addition, all identified and available post-service medical records have been obtained or submitted and associated with the file.

In February 2008, the Veteran was afforded a VA examination regarding the claim decided herein.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the February 2008 VA examination report did not contain an opinion as to whether hearing loss is related to service, the Board finds that one is not needed, and this examination is adequate in this case.  Specifically, as will be discussed in further detail below, neither this nor any other competent evidence of record shows that the Veteran has hearing loss in either ear that is considered a disability for VA purposes.  Therefore, no opinion is necessary in this case, as the Veteran has not satisfied one of the other elements necessary for a grant of service connection.  Therefore, this examination is adequate for the purpose of this decision.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In November 1972, the RO denied service connection because the Veteran failed to report for a scheduled VA examination.  The Veteran was notified of the decision, but he did not appeal or indicate that he would report for a future examination.  In general, decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the November 1972 decision is final.

In October 2007, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  The claim was denied in May 2008.  The Veteran disagreed with that decision and perfected this appeal.

The Board notes that, while the RO treated the Veteran's October 2007 claim as one for service connection, the Board finds that the claim had been previously denied and should be first evaluated on the basis of new and material evidence.  The Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is existing evidence not previously submitted to agency decisionmakers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The pertinent evidence at the time of the November 1972 decision included the Veteran's claim and his active service treatment records.  He was scheduled for a VA examination, but indicated in a November 1972 written statement that the examination was no longer necessary and that he would not attend.

Since the November 1972 decision, private medical evidence has been associated with the claims file that shows a diagnosis of sensorineural hearing loss.  The Board finds that these private reports are new and material evidence.  In particular, the report relates to a previously unestablished fact, as there was no evidence that the Veteran had been given a diagnosis of hearing loss.  Accordingly, the claim is reopened.

Turning to the question of whether service connection for bilateral hearing loss is warranted, the Board notes that the Veteran believes that he developed this disorder due to noise exposure during service.  However, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

Specifically, the evidence of record shows that the Veteran has not manifested hearing loss as defined by VA regulations at any time.  See 38 C.F.R. § 3.385.

Following active service, the Veteran underwent reserve service examination on a number of occasions in April 1984, July 1988, December 1991, and June 1993.  While notations regarding hearing loss are shown in April 1984, July 1988, December 1991, June 1993, none of the audiological examinations conducted at that time show that auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 40 decibels or greater, and auditory thresholds were not 26 or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.

In February 2008, the Veteran underwent a VA audiological examination and was found to have pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
15
LEFT
10
5
5
15
30

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  As such, the findings of the February 2008 VA examination also show that the Veteran did not meet the VA standards for a current diagnosis of bilateral hearing loss for disability purposes.

The Veteran also underwent private audiological evaluation in August 2007.  The private report was provided in graphic representations without numerical interpretation as to the exact puretone thresholds found.  However, the Court has held that the Board cannot discount audiograms simply because they are in graphical form.  The Court explained that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (emphasis added).  Nevertheless, the August 2007 audiogram clearly shows that the Veteran did not manifest bilateral hearing loss disability according to the requirements of 38 C.F.R. § 3.385.

The Board notes that other private treatment records contain a diagnosis of sensorineural hearing loss.  However, those records do not contain an audiological evaluation that the Board may use to determine if the Veteran meets the criteria of 38 C.F.R. § 3.385.  

The Veteran has not alleged that his hearing has worsened since it was last examined in February 2008, and there is no other evidence suggesting that this is the case.

In summary, no evidence of record establishes the existence of bilateral hearing loss disability under the clear requirements of 38 C.F.R. § 3.385.  In other words, there is no evidence showing that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; that the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, that there are speech recognition scores using the Maryland CNC Test that are less than 94 percent.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  While laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran manifests a hearing loss disability for VA purposes than the Veteran's lay assertions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have a hearing loss disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the bilateral hearing loss claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Further development is necessary prior to final adjudication of the claims remaining on appeal.

With regard to tinnitus, the Veteran underwent a VA examination in February 2008.  At that time, the examiner commented both that the tinnitus was most likely secondary to the Veteran's hearing loss and that the tinnitus had the same etiology as the hearing loss.  As noted above, service connection for hearing loss has been denied.  However, it was denied on the basis that the Veteran did not manifest a hearing loss disability for VA purposes.  While the February 2008 examiner commented that the etiology of the tinnitus was the same as that of the hearing loss, he did not identify the etiology of either one.  Therefore, the opinion is unclear and inadequate.  On remand, a clarifying opinion should be obtained as to the etiology of the Veteran's tinnitus.

The Board notes that a June 2008 private record contains an opinion that the Veteran's tinnitus was secondary to his service.  However, no rationale was provided, nor was there a discussion of the Veteran's in-service or post-service noise exposure.  Therefore, this opinion is not adequate to serve as a basis for a decision.

Regarding the Veteran's right eye injury, records from his service in the United States Army Reserve show that he was on a two-week drill in July 1978 and had a history of wood debris getting into his right eye.  The impression was conjunctival debris of the right eye.  Currently, the Veteran complains of floaters in his vision, and a July 2008 private treatment record contains diagnoses of congenital hypertrophy of retinal pigment epithelium of the right eye and macular degeneration nonexudative atrophic.  The Board finds that a remand is necessary to afford the Veteran an examination to determine if he has any right eye disorder that is related to his eye injury during reserve service.


Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should obtain a medical opinion with regard to the Veteran's claim of entitlement to service connection for tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  His service personnel records also show that he served in the military police.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current tinnitus is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO/AMC should schedule the Veteran for a VA examination with regard to his right eye disorder claim.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The record shows that the Veteran suffered wood debris in his right eye during a two-week drill associated with his reserve service in July 1978.  Therefore, the examiner is asked to review the claims file, including these July 1978 records, examine the Veteran, and state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current right eye disorder is causally or etiologically related to his military service, including the July 1978 injury. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  Thereafter, the RO should consider all of the evidence of record, and readjudicate the service connection issues on appeal.  If the benefit sought is not granted, the RO should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


